Citation Nr: 0007439	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  97-13 515A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
nervous disorder.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hepatitis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1974 to May 1976.  
He also had active duty with the Puerto Rico Army National 
Guard from July 1981 to July 1989.  He had active duty for 
training with the United States Army National Guard from 
August 1986 to December 1986 and with the Puerto Rico Army 
National Guard from May 1987 to June 1987.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
that his current back disability is related to a disease or 
injury incurred during active duty or active duty for 
training.  

2.  The RO denied service connection for a nervous disorder 
in March 1981.  The veteran did not appeal and the decision 
became final.  

3.  The RO refused to reopen the veteran's claim for 
entitlement to service connection for a nervous disorder in 
March 1996.

4.  The RO denied service connection for hepatitis in March 
1981.  The veteran did not appeal and the decision became 
final.  

5.  The RO refused to reopen the veteran's claim for 
entitlement to service connection for hepatitis in March 
1996.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  Evidence received since the RO denied entitlement to 
service connection for a nervous disorder is not new and 
material, so that the claim is not reopened, and the March 
1981 decision of the RO is final.  38 U.S.C.A. §§ 1110, 1131, 
5107(a), 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.303(c), 20.302 (1999).

3.  Evidence received since the RO denied entitlement to 
service connection for hepatitis is not new and material, so 
that the claim is not reopened, and the March 1981 decision 
of the RO is final.  38 U.S.C.A. §§ 1110, 1131, 5107(a), 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303(c), 
20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The issues before the Board are whether the veteran is 
entitled to service connection for a back disability.  A 
veteran who submits a claim for benefits to the VA shall have 
the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical, or in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468- 
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran has asserted that his back disability began in 
service.  The August 1973 Army induction report of medical 
examination showed that the veteran's spine and other 
musculoskeletal system was normal.  His Army separation 
examination was unavailable.  

The November 1980 VA examination report indicated that there 
were no pathological findings with regard to the veteran's 
musculo-skeletal system.  

The Puerto Rico Army National Guard medical records show that 
the veteran was seen for a low back meniscus injury secondary 
to a fall in January 1983.  X-rays of the lumbosacral were 
negative for trauma but showed several congenital defects.  
The veteran complained of back pain in June 1983.  X-rays 
showed that his lumbar vertebrae were within normal limits.  
The fourth through fifth lumbar vertebra was decreased 
congenitally.  

A private X-ray report, dated February 1984, revealed minimal 
mid lumbar scoliosis with right concavity.  Vertebral height 
was normal as was alignment and intravertebral disc spaces.  
There was no evidence of fracture, dislocation or other 
defects.  The impression was minimal lumbar scoliosis.  

Puerto Rico Army National Guard records show that in October 
1986 the veteran complained of back pain.  In June 1987 the 
veteran was seen at a VA Hospital for lumbar pain.  A Form DA 
2173, dated June 1987, indicated that the veteran injured his 
back in a fall in while on active duty for training with the 
Puerto Rico Army National Guard.  

Private medical records show that the veteran was seen for 
low back pain in February 1995.  Private X-rays of the lumbar 
spine, dated February 1995, revealed paravertebral muscle 
spasm and minimal lumbar spondylosis.  

At the February 1995 VA examination there were no postural 
abnormalities of the veteran's back and no fixed deformities 
were noted.  There was tenderness to palpation of the 
lumoparavertebral muscles.  Forward flexion of the lumbar 
spine was to 72 degrees and backward extension was to 25 
degrees.  Left lateral flexion was to 32 degrees and right 
lateral flexion was to 25 degrees.  Left rotation was to 40 
degrees and right rotation was to 50 degrees.  There was 
exquisite pain objectively on all movements of the lumbar 
spine.  No muscle atrophy of the lower extremities was noted. 
Patellar and Achillis reflexes were average bilaterally.  
Straight leg raising was negative bilaterally.  Muscle 
strength of both legs was normal.  The diagnoses were 
lumboparavertebral joint disease of the lumbar spine and 
degenerative joint disease of the lumbar spine by X-rays.  

In May 1995 a private physician wrote that he treated the 
veteran for low back pain and severe muscle spasm.  The 
August 1995 private X-rays revealed left paracentral disc 
herniation at L4-L5 with compression upon the left exiting 
nerve root.  The examination was otherwise essentially 
unremarkable.  

VA outpatient treatment records, dated November 1996 through 
December 1996, revealed that the veteran complained of low 
back pain.  Upon examination no deformities were noted.  
There was increased tenderness with superficial palpation of 
the low back.  Flexion was within normal limits with pain and 
lateral flexion was within normal limits with pain.  The 
impression was symptomatic herniated nucleus pulposus at the 
L4-L5.  

Initially, in order to establish service connection, the 
following three elements must be satisfied: 1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In the instant case, the veteran has alleged that he suffered 
a back injury secondary to a fall in 1983.  The United States 
Army active duty or active duty for training medical records 
does not show that the veteran sustained a back injury or 
suffered from a disease affecting his back.  The Puerto Rico 
Army National Guard medical records show that the veteran was 
seen for a low back meniscus injury secondary to a fall in 
January 1983.  X-rays of the lumbosacral were negative for 
trauma but showed several congenital defects.  The records 
indicate that he currently has complaints of low back pain 
and has a current diagnosis of symptomatic herniated nucleus 
pulposus at the L4-L5.  However, there is no objective 
evidence of any relationship between his current back 
disability and a disease or injury suffered while on active 
duty with the United States Army or the Unites States Army 
National Guard.  Although the Puerto Rico Army National Guard 
medical records show that the veteran was seen for a low back 
meniscus injury secondary to a fall in January 1983, this was 
not during a period of service with the United States Army 
(May 1974 to May 1976) or during a period of active duty for 
training with the United States Army National Guard (August 
1986 to December 1986).  

The RO attempted to obtain additional private medical records 
indicated by the veteran, in March and September 1995.  
However, the private physicians did not reply to the RO's 
request for the veteran's medical records.  

Consequently, the RO fulfilled its' duty to inform that 
appellant that his application is incomplete and of actions 
necessary to complete it in the March 1996 rating decision.  
See 38 U.S.C.A. § 5103(a) (West 1991); Beausoleil v. Brown, 8 
Vet. App. 459, 465 (1996); Johnson v. Brown, 8 Vet. App. 423, 
427 (1995); cf. Robinette v. Brown, 8 Vet. App. 69 (1995) 
(when a claim is not well grounded and claimant inform VA of 
the existence of certain evidence that could well ground the 
claim, VA has duty under 38 U.S.C.A. § 5103(a) to inform 
claimant that application for compensation is incomplete and 
to submit the pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).

II.  New and Material

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.302 (1999).  If new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Derwinski, 9 Vet. App. 
273 (1996).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The evidence, which was in the file at the time that this 
case was considered by the RO in March 1981, will be briefly 
summarized.  There were no service medical records available 
except for the induction examination, which did not show 
abnormal findings.  On the November 1980 VA general medical 
examination the veteran gave a history of a nervous breakdown 
in 1975, when he also had hepatitis.  Upon physical 
examination laboratory tests were within normal limits.  The 
psychiatric examination revealed history and findings 
compatible with diagnosed undifferentiated type 
schizophrenia.  

The evidence submitted since the March 1981 denial included 
the Puerto Rico Army National Guard medical records dated 
August 1973 to March 1988; a VA examination dated February 
1995; and private medical reports dated December 1993 to 
September 1995.  The RO attempted to obtain additional 
private medical records indicated by the veteran, in March 
and September 1995.  However the private physicians did not 
reply to the RO's request for the veteran's medical records.  

The records submitted by the Puerto Rico Army National Guard 
did not indicate a diagnosis or treatment for a nervous 
disorder.  A June 1982 health questionnaire for dental 
treatment, submitted by the Puerto Rico National Guard, 
showed that veteran reported that he was hospitalized in 1975 
for hepatitis.  The Puerto Rico Army National Guard medical 
records dated November 1986 revealed that the veteran 
complained of diarrhea for two days.  The assessment was a 
viral, acute exacerbation.  The private medical records were 
silent as to hepatitis or its residuals.  The private medical 
records dated May 1994 to February 1995 showed treatment for 
depression and that a paranoid psychosis and a bipolar 
disorder were to be ruled out.  

The RO refused to reopen the veteran's claim for entitlement 
to service connection for a nervous disorder and hepatitis in 
March 1996.  The evidence submitted since the March 1996 
denial included a health questionnaire for dental patients 
dated May 1977; private medical records dated March 1984; 
Forms DD 689 for June 1983 to November 1986; DA Form 2173 
dated March 1988; one sheet from State Farm Insurance Fund 
dated March 1995; two illegible emergency care and treatment 
sheets received by the RO in April 1996; VA outpatient 
treatments records dated November 1996 to December 1996; and 
multiple duplicate photocopies of evidence already in the 
veteran's claim's folder and previously considered.  

The private medical records dated March 1984; Forms DD 689 
for June 1983 to November 1986; DA Form 2173 dated March 
1988; one sheet from State Farm Insurance Fund dated March 
1995; two illegible emergency care and treatment sheets 
received by the RO in April 1996; VA outpatient treatments 
records dated November 1996 to December 1996; and multiple 
duplicate photocopies of evidence already in the veteran's 
claim's folder and previously considered do not show 
complaints, findings, treatment or diagnosis of a nervous 
disorder or hepatitis.  On the health questionnaire for 
dental patients, dated May 1977, the veteran reported 
treatment for hepatitis in Germany in September 1975.  

In his May 1997 substantive appeal the veteran wrote that he 
was treated for a nervous disorder in May 1976 shortly after 
his separation from service.  He indicated that he is 
currently being treated for a nervous disorder.  The veteran 
asserted that he was hospitalized in Frankfort Germany for 
hepatitis.

After a careful review of the evidence of record, it is found 
that the additional evidence, which the veteran has 
submitted, is not "new and material."  Accordingly, his 
claims are not reopened and the March 1981 decision of the RO 
remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The evidence previously 
submitted in this case did not show treatment for or a 
diagnosis of a nervous disorder while the veteran was on 
active duty or active duty for training.  The evidence 
previously submitted did not show treatment for or a 
diagnosis of hepatitis or its residuals.  The evidence 
presented since the last disallowance shows treatment for 
depression and a viral infection.  The diagnosis of 
depression was not during the veteran's period of active duty 
or active duty for training.  The viral infection was 
diagnosed during the veteran's period of active duty for 
training with the United States Army National Guard.  
However, the infection was not diagnosed as hepatitis or its 
residuals.  Although some of the evidence submitted 
subsequent to the March 1981 RO denial was not previously 
submitted and mentions depression and a viral infection it is 
cumulative and redundant.  This evidence does not bear 
directly or substantially upon the specific matters under 
consideration and by itself or in conjunction with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


ORDER

A well-grounded claim not having been submitted, service 
connection for a back disability is denied.  New and material 
evidence not having been submitted to reopen the claim for 
service connection for a nervous disorder and hepatitis, the 
benefit sought on appeal must be denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

